 DECISIONS OF NATIONAL LABOR RELATIONS BOARDFull Line Distributors, Inc. and Antonio Mella. Case29-CA-5324October 17, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND MURPHYOn June 13, 1977, Administrative Law JudgeStanley N. Ohlbaum issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order, as modified herein.Pursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge asmodified below and hereby orders that the Respon-dent, Full Line Distributors, Inc., Brooklyn, NewYork, its officers, agents, successors, and assigns,shall take the action set forth in the said recommend-ed Order, as so modified:Substitute the following for paragraph 2(a):"(a) Offer to Antonio Mella immediate, full, andunconditional reinstatement to his former positionor, if that position no longer exists, to a substantiallyequivalent position, including utilization of Mella'sown truck on the former or substantially equivalentterms and conditions to the extent permitted by law,without prejudice to his seniority and other rights,privileges, benefits, and emoluments, including butnot limited to pay and other raises and increasedtruck rental scales in the interim; and make himwhole for any loss of pay and other monetary loss(including overtime, holiday, vacation pay, insurancebenefits and reimbursements, if any, and also lossesof net income, if any, from payments for use of histruck), as set forth in F. W. Woolworth Company, 90NLRB 289 (1950), together with interest, computedas prescribed in Florida Steel Corporation, 231 NLRB651 (1977). See, generally, Isis Plumbing & HeatingCo., 138 NLRB 716 (1962)."1 The Respondent has excepted to certain credibility findings made bythe Administrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect. Standard Dry Wall Products,233 NLRB No. 15Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (CA. 3, 1951). We havecarefully examined the record and find no basis for reversing his findings.DECISIONPreliminary Statement; IssueSTANLEY N. OHLBAUM, Administrative Law Judge: Thisproceeding' under the National Labor Relations Act asamended (29 U.S.C. § 151, et seq.), was heard before me inBrooklyn, New York, on April 27-28, 1977, with all partiesparticipating throughout by counsel, who were affordedfull opportunity to present evidence and arguments and tofile posttrial briefs. Proposed findings and briefs werereceived from Respondent on May 31, 1977. Record,proposed findings, and briefs have been carefully consid-ered.The principal issue presented is whether Respondentviolated Section 8(a)(3) and (1) of the Act by dischargingits employee Antonio Mella on November 1 and (afterreinstatement on November 9) again on November 19,1976, and failing and refusing since the latter date toreinstate him, because of his union membership andexercise of rights protected under the Act.Upon the entire record and my observation of thetestimonial demeanor of the witnesses, I make thefollowing:FINDINGS AND CONCLUSIONSI. JURISDICTIONAt all material times, Respondent, Full Line Distribu-tors, Inc., has been and is a New York corporation engagedin the business of wholesale sale and distribution tohospitals, nursing homes, schools, and other institutions inNew York and New Jersey, of groceries and relatedproducts at and from its warehouse and principal office at1313 39th Street, Brooklyn, New York, where, in therepresentative year immediately preceding issuance of thecomplaint, Respondent sold and distributed over $50,000worth of such products directly in interstate commerce topersons in States other than New York.I find that at all material times Respondent has been andis an employer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act; and that at all of thosetimes Local 27, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America(herein called Teamsters Local 27 or Union) has been andis a labor organization as defined by Section 2(5) of theAct.11. ALLEGED UNFAIR LABOR PRACTICESA. Facts as Found2Charging Party Antonio Mella entered Respondent'semploy around September 1974 as a truckdriver, continu-ing there in that capacity with a satisfactory performancerecord until his discharge 2 years later, immediately afterI Based on January 31, 1977, complaint growing out of November 22,1976. charge of the above Charging Party.2 Except to the extent here found, proposed findings are disallowed.10 FULL LINE DISTRIBUTORShe joined the Union, under circumstances to be described.It is conceded that Mella's job performance had beenunfaulted and satisfactory prior to his joining the Union,and that no contention is raised that his work wasunsatisfactory.Mella was Respondent's only truckdriver.3He utilizedhis own truck, an 18-foot vehicle with a rated capacity of18,000 pounds, which he was licensed ("Class 4" chauf-feur's license) by New York State to operate. For the use ofhis truck, which was storaged in Respondent's Brooklynwarehouse, Respondent paid Mella $125 per week plusgasoline and tolls, in addition to his $200 weekly salary.Mella made pickups as well as deliveries in Brooklyn andelsewhere in New York, and also in New Jersey. Mella hasbeen a truckdriver for 10 years, 7 of that with his owntruck.In October 1976, Mella and his fellow worker, ware-houseman Thomas, after discussing the desirability ofunionization, visited Teamsters Local 27 "looking to beorganized" and signed union membership cards. Thereaf-ter, before the start of work on Monday morning,November 1, Mella and Thomas, accompanied by UnionBusiness Agent Frank Garcia, waited outside of Respon-dent's warehouse (where Mella's truck was stored) for itsprincipal and operating head, Joseph Segal, to arrive andopen the premises. When Segal arrived, Garcia told him herepresented the employees. After opening up, Segalreturned to the sidewalk and asked Mella and Thomaswhether Garcia represented them. When Mella andThomas replied that he did, Segal told them "You don'twork [here] no more" and "I don't want no Union here,"and directed Mella to remove his truck from the ware-house. After he complied with this direction, Mellaremained outside of the premises with Thomas and Garcia,picketing there without signs. During that day, Segal calledThomas inside and asked him, "What is wrong? Why did[you] not come and tell [me]," and asked him what theywanted a union for, at the same time offering Thomas a$25 weekly raise to $175 while stating he would "get rid ofMr. Tony Mella." Thomas replied he did not think thatwas right and left to rejoin Mella and Garcia picketingoutside.4Thomas (with Mella), on Garcia's advice, visitedthe Board's Regional Office to file charges that day(November 1).5On the next day, Tuesday, November 2,the three returned and resumed picketing (still withoutsigns). When Garcia asked Segal to "sit down and talk,"Segal's response was, "I have nothing to talk to you about."I In addition to Mella, Respondent employed in its Brooklyn warehouseone Katz, said to be the foreman there, warehouseman and truck helperRudolph Thomas, and part-time warehouse helper Salvatore Bussota.Respondent's office worker, Reuben Rosenfeld, has been observed occa-sionally assisting in the warehouse subsequent to the events about to bedescribed involving the discharge of Mella and Thomas.4 Concerning this, Segal conceded that on the described occasion he didindeed call Thomas into the warehouse and told him that he (Segal) wasunaware that Thomas "wasn't satisfied, and why didn't [youI come to me tosay that [you are] not satisfied"; that he (Segal) does not "think" he askedThomas to "forget the Union" or that he mentioned Mella; and that he(Segal) does not "remember" whether he offered Thomas a pay increase.Under these circumstances, I credit Thomas' better memory.s These charges were later dropped in view of a "settlement" between theparties, returning the employees to work with backpay and other promiseson November 8 or 9, as described below.6 Segal denies he ever said this; to the contrary, he claims Mella's truckOn November 3, Mella and Thomas were handed identicalletters (G. C. Exhs. 2 and 3) informing them that if they didnot return to work by Friday, November 5, they would bedischarged and permanently replaced. Mella and Thomasdid not, however, return to work, but continued picketing.On November 8 or 9, (Monday or Tuesday), Garcia wasinvited into Segal's office by Respondent's counsel,Konstam. There Segal, claiming that "business was bad,"asked Garcia why the Union wanted to come in. Aftercalling the Board's Regional Office-with which contacthad already been made by the employees-and, beingadvised that a settlement of the matter was in order,agreement was reached reinstating the two employees withbackpay and a promised wage increase in January 1977,and an assurance of no reprisals; with the understandingthat Garcia would be returning in about 3 or 4 months "tosee if the company was doing better," with a view toward aunion representation election at that time since Segalclaimed there were additional workers involved althoughGarcia observed none. As a result of this "settlement,"Mella and Thomas withdrew their pending charges beforethe Board and were returned to work on November 9 or 10(Tuesday or Wednesday).When, as a result of this "settlement" and his withdrawalof his charges at the Board, Mella returned to work onNovember 9 or 10 (Tuesday or Wednesday), he observedanother truck there-a rental truck which Segal instructedhim to use for the remainder of that week. The truck was,like Mella's, load-rated at 18,000 pounds. On Friday,November 12, Segal informed Mella that from now on he(Segal) wanted Mella to drive a rental truck rather thanMella's own truck because it was "cheaper."6On thefollowing Monday (November 15), however, Mella wassent out to drive a truck load-rated at 22,000 pounds-heavier than Mella's chauffeur's license (Class 4) permittedhim to operate.? On the next day (Tuesday, November 16),while again out with the same 22,000 pound load-ratedrental truck, Mella had a flat tire. When the repairmanarrived, Mella-who is Hispanic, not totally fluent inEnglish, and claims he did not know before this that thetruck was load-rated beyond his chauffeur's licenselimitation-inquired of him what kind of license wasneeded to operate this particular truck. When the repair-man replied, "Class 3," and Mella thereupon asked himwhat would happen if it was discovered that he had nosuch license, the repairman responded that he would befined and lose his license. Upon his return to thewas "cheaper." If this is to be believed, it is difficult to understand whySegal would not simply have reverted to the long-established previousarrangement of using Mella's truck (with the possible avoidance of evenoccasionally carrying loads exceeding 18,000 pounds; or, making moretrips; or, occasionally utilizing a heavier truck if ever essential-which has inno way been established here). I credit Mella's testimony that at no time didhe (Mella) indicate he no longer wished to use his own truck, and I discreditcontrary testimony as incredible, since, among other things, it would beincomprehensible why Mella would want to cut down his incomesubstantially by not utilizing his own truck.Mella testified that he had occasionally transported loads for Respon-dent which he estimates somewhat exceeded the 18,000-pound rated-load ofhis own truck, without demur on anybody's part. However, he hadapparently at no time prior to November 15 operated or been required tooperate a truck load-rated in excess of the 18,000 pounds he was licensed tooperate under his Class 4 chauffeur's license.II DECISIONS OF NATIONAL LABOR RELATIONS BOARDwarehouse, Mella told this to Segal, who indicated to Mellathat he would thereafter rent trucks load-rated at 18,000pounds as previously. Subsequently, however, Segalclaimed he was unable to arrange for the rental of anytruck load-rated at less than 20,000 pounds, which was stillbeyond the limitation of Mella's chauffeur's license; andSegal indicated he was terminating the employment ofMella, with pay through the following week.8On thefollowing Monday, November 22, Mella again visited theBoard's office, this time to file the charge resulting in thecomplaint here for determination.9About 2 weeks after Mella's termination under thecircumstances described, Thomas was also terminated.Neither Mella nor Thomas has been reinstated, reem-ployed, or recalled by Respondent. Thomas' termination isnot in issue here.B. Respondent's ContentionConceding that, for the entire period of Mella's employ-ment prior to his joining the Union, his work performancewas satisfactory and his truck was satisfactory, Respondentcontends that it learned or supposed for the first time afterMella joined the Union that he had been occasionallytransporting loads somewhat in excess of the 18,000-poundload-rated capacity of that truck and Mella's Class 4chauffeur's license, and that it was because Mella refusedto obtain a chauffeur's license permitting him to operatetrucks in excess of 18,000-pound load-rated capacity that itdischarged Mella.C. Resolution and RationaleUpon the record as a whole, I am persuaded that thereason advanced by Respondent for its second discharge ofMella is farfetched, pretextuous, and unrelated to the basictruth of the matter. I believe and find, rather, that the"reason" advanced by Respondent for Mella's seconddischarge was and is being utilized as a pretext to cover upits real reason for ridding itself of a satisfactory workerwho became unacceptable only after he joined the Unionand sought to exercise rights guaranteed to him byCongress under the Act.Mella's testimony is unquestioned that at no time priorto his joining the Union did Respondent raise any questionconcerning his truck, his license, or his job performance,nor that he was never required to drive a rental truck.However, all this changed swiftly and dramatically as soonas Respondent discovered Mella had joined the Union.Mella, with Thomas, was thereupon summarily dis-s I credit Mella's testimony that at this time Respondent did not offer tokeep Mella on the job if he obtained a license to operate a truck load-ratedat over 18,000 pounds. No reason has been suggested why Mella would havedeclined to do so in order to keep his job; nor why the same offer would berenewed to Mella in early December-as detailed below-if Mella hadalready rejected it.9 In December 1976, Mella met with Segal and his counsel at the Board'sBrooklyn Regional Office, where Segal offered to again reinstate Mella, oncondition that he obtain a chauffeur's license to drive 22,000-pound load-rated trucks. This was seemingly predicated on no further use of Mella'sown truck. Although at no time prior to his second termination hadRespondent indicated to Mella that he could continue in its employ if heobtained such a license, Mella nevertheless expressed willingness to do so,provided that this time Segal's reinstatement agreement was reduced tocharged-"You don't work [here] no more ...I don'twant no Union here." Although, on calmer reflection andsounder counsel, Mella and Thomas were reinstated withbackpay and promises (which were never kept), theirreemployment was short-lived, since Respondent there-upon hit upon the expedient of eliminating the continueduse of Mella's truck-a source of substantial income toMella-instead requiring him to operate an unnecessarilyheavy rental truck which Respondent knew Mella was notlicensed to drive, and thereupon summarily again discharg-ing Mella, this time on the pretext that he was not licensedto drive such a heavier truck, but without affording Mellaany opportunity before his discharge to obtain such alicense. It is, however, clear that Respondent could havecontinued to utilize Mella's truck on the same terms as ithad for years before; or Respondent could have rentedanother 18,000-pound load-rated truck; or to handleoccasional loads, if essential (but not here established),exceeding 18,000 pounds, more trips, reroutings, differentload distributions, or other arrangements could have beendevised, utilizing Mella's truck or another 18,000-poundload-rated truck; or Respondent could have, on suchoccasional situations if any when essential, utilized a truckload rated in excess of 18,000 pounds; or Respondentcould have given Mella a firm, fair, meaningful, andreliable opportunity to obtain a Class 3 (i.e., over 18,000-pound load) chauffeur's license, instead of discharging himon that pretext.10 It is to be noted that the situation asdescribed occurred within the context of marked andopenly expressed, hostile intolerance by Respondent tounion membership by its employees.Under these circumstances, Respondent's contentionthat it discharged Mella because of his failure to obtain aClass 3 chauffeur's license is unpersuasive, pretextual,"fails to stand under scrutiny" (N.LR.B, v. Thomas W.Dant, et al. co-partners d/b/a Dant & Russell, Ltd., 207 F.2d165, 167 (C.A. 9, 1953)), and is rejected. To the contrary, Ifind that its discharges of Mella on November I and 19,were at least in controlling and determinative part theresult of his having joined the Union and attempting toexercise his statutorily guaranteed rights under Section 7 ofthe Act.Upon the foregoing findings and the entire record, I statethe following:CONCLUSIONS OF LAW1. Jurisdiction is properly asserted in this proceeding.2. Respondent's terminations of the employment of itsemployee Antonio Mella on or about November I and 19,writing. According to Mella, this request was refused (Segal testified onlythat he was unable to "remember" such a request) and he has not heardfrom Segal or his counsel since then.lo Respondent failed to establish that it requires a truck heavier or otherthan Mella's I 8,000-pound load-rated truck which it had been using foryears before Mella joined the Union. Respondent produced no evidence-although presumably readily within its control-that the loads actuallyhauled by Mella were regularly, substantially, significantly, or even otherthan extremely occasionally, in excess of the lawful capacity of Mella's truckor beyond the limitations of his chauffeur's license. Speculation to thecontrary is unjustified and could not properly form the predicate of afinding of fact in this proceeding.1a Proposed conclusions contrary to the following are disallowed.12 FULL LINE DISTRIBUTORS1976, as alleged in the complaint, were, under thecircumstances described and found, unfair labor practicesin violation of Section 8(a)(3) and (1) of the Act.3. Respondent's said unfair labor practices have affect-ed, affect, and, unless permanently restrained and enjoinedand affirmatively remedied, will continue to affect com-merce within the meaning of Section 2(6) and (7) of theAct.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER '2The Respondent, Full Line Distributors, Inc., Brooklyn,New York, its officers, agents, successors, and assigns,shall:1. Cease and desist from:(a) Terminating the employment of, discharging, layingoff, suspending, or refusing to reinstate, rehire, or reem-ploy, any employee, or eliminating any previously existingeconomic arrangement for the lawful utilization of anyemployee's truck in connection with the employee'semployment in Respondent's business, because of hismembership in, sympathy for, or lawful activity on behalfof any labor organization, or because he exercises, asserts,or seeks to exercise or assert, any right under the NationalLabor Relations Act, as amended.(b) Discouraging or encouraging membership in anylabor organization by discriminating in regard to hire ortenure of employment or any term or condition ofemployment, in violation of said Act.(c) In any other manner interfering with, restraining, orcoercing any employee in the exercise of the right to self-organization; to form, join, or assist any labor organiza-tion; to bargain collectively through representatives of hisown choosing; to engage in concerted activities for thepurpose of collective-bargaining or other mutual aid orprotection; or to refrain from any or all such activities.2. Take the following affirmative actions, necessary toeffectuate the policies of the Act:(a) Offer to Antonio Mella immediate, full, and uncondi-tional reinstatement to his former or substantially equiva-lent position, including utilization of Mella's own truck onthe former or substantially equivalent terms and conditionsto the extent permitted by law, without prejudice to hisseniority and other rights, privileges, benefits, and emolu-ments, including but not limited to pay and other raisesand increased truck rental scales in the interim; and makehim whole for any loss of pay and other monetary loss(including overtime, holiday, vacation pay, insurancebenefits and reimbursements, if any, and also losses of netincome, if any, from payments for use of his truck),'3together with interest, computed as explicated in F. W.Woolworth Company, 90 NLRB 289 (1950), and IsisPlumbing & Heating Co., 138 NLRB 716 (1962).(b) Forthwith expunge from the personnel, employment,and all other records of Antonio Mella, all statements,references, and entries that he was discharged fromRespondent's employment for any work-related fault,deficiency, infraction, or reason; and refrain from sowriting, stating, or indicating to any employer, potentialemployer, or reference seeker.(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, wage scale records and notations, socialsecurity records, timecards, personnel records and reports,truck rental and use, shipping and delivery records,charges, and payments, and all other records and entriesnecessary or appropriate to determine the amount ofbackpay and other sums and benefits due under and theextent of compliance with the terms of this Order.(d) Post at its premises in Brooklyn, New York, copies ofthe attached notice marked "Appendix." 14 Copies of saidnotice, on forms provided by the Board's RegionalDirector for Region 29 shall, after being duly signed byRespondent's authorized representative, be posted byRespondent immediately upon receipt thereof and main-tained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by the Respondent to insure that said notices arenot altered, defaced, or covered by any other material.(e) Notify the Regional Director for Region 29, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.12 In the event no exceptions are filed under Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and the followingrecommended Order shall, under Sec. 102.48 of those Rules and Regula-lions, be adopted by the Board and become its findings, conclusions, andOrder, and all objections thereto shall be deemed waived for all purposes.13 It is unclear whether Mella was made whole in full or part for any lossof pay between November I (the date of his initial unlawful discharge) andNovember 8. 9, or 10 (the date of his reinstatement or return to work). TheCharging Party is not, of course, entitled to backpay for any period duringwhich he may have been engaged in an economic strike or withheld hisservices notwithstanding a valid good-faith offer of reinstatement, orbecause of persistence if any on his part to operate his truck in violation oflawfully required maximum weightload requirements or contrary to hischauffeur's license limitations. (It is not here suggested that he so insisted.)These matters are for exploration in a backpay proceeding, should suchbecome necessary. No contention was raised herein that the Charging Partywas at any time engaged in an unfair labor practice strike.14 In the event this Order is enforced by a Judgment of a United StatesCourt of Appeals. the words in the notice "Posted by Order of the NationalLabor Relations Board" shall read "Posted Pursuant to a Judgment of theUnited States Court of Appeals Enforcing an Order of the National LaborRelations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing before an Administrative Law Judge, atwhich all sides had the opportunity to present evidence andarguments, it has been decided that we have violated theNational Labor Relations Act, and we have been orderedto post this notice and to abide by the following:WE WILL NOT, in violation of the Act, discharge,terminate the employment of, lay off, suspend, or refuseto reinstate, rehire or reemploy, or discriminate inemployment against any employee, or eliminate anyother economic arrangement (such as truck rental) we13 DECISIONS OF NATIONAL LABOR RELATIONS BOARDhave with any employee, because of his membership in,sympathy for, or lawful activity on behalf of, anyunion, or because he exercises or seeks to exercise orassert any right under the National Labor RelationsAct, as amended.We WILL NOT violate any of our employees' rightsunder the National Labor Relations Act.WE WILL offer Antonio Mella immediate, full, andunconditional reinstatement to his former or substan-tially equivalent job, including our arrangement withhim for utilization of his truck to the extent permittedby law, without prejudice to his seniority, and we willpay him for any wages and other losses sustained byhim because of our discharges of him on November 1and 19, 1976, plus interest.WE WILL forthwith remove from our records allindications that Antonio Mella was discharged by usbecause of any fault on his part; and WE WILL make nosuch statement to any employer, potential employer, orreference seeker.FULL LINE DISTRIBUTORS,INC.14